


Exhibit 10(k)


McDonald's Corporation Cash Performance Unit Program


Section 1: General
 
1.1 The Plan.  McDonald's Corporation, a Delaware corporation (the “Company”)
has established this McDonald's Corporation Cash Performance Unit Plan (the
“Plan” or “CPUP”) effective as of February 13, 2013.  The purpose of the Plan is
to advance the interests of the Company and its shareholders and to provide
Participants (as defined below) with the opportunity to earn cash long-term
incentive compensation that is linked to the Company's long-term business
interests. This Plan is adopted under the authority of the McDonald's
Corporation 2009 Cash Incentive Plan with respect to any Participant who the
Compensation Committee of the Board of Directors (the “Committee”) determines
that the limitation on deductibility imposed by Section 162(m) of the Internal
Revenue Code could apply.  This Plan shall in all respects be interpreted and
applied consistently with Section 5.1 below.
 
1.2 Participants.  Employees at the level of Senior Vice President (or the
equivalent level for compensation purposes) and above (“Participants”) are
eligible for awards under this Plan.
 
Section 2: Plan Design
 
2.1 Performance Period.  The Plan shall have three-year performance periods
commencing on January 1, 2013 and each January 1 thereafter while this Plan is
in effect (each a “Performance Period”).
 
2.2 Establishment of Target CPUP Awards.  Each Participant shall be eligible to
earn an award under the Plan (an “Award”).  The Committee or its delegee shall
establish a target amount, expressed as a specific dollar value, for each
Participant's Award for each Performance Period.
 
2.3 Performance Goals.  The final amount of Awards shall be determined following
the end of the Performance Period based on the Company's performance during the
Performance Period as measured by one or more performance measures (“Performance
Goals”) established by the Committee and as determined by the Committee after
the end of the Performance Period. The Performance Goals established by the
Committee may be (but need not be) different each Performance Period and
different Performance Goals may be applicable to different Participants. At the
time the Committee establishes Performance Goals for a Performance Period, the
Committee shall specify whether Company performance must achieve threshold
performance with respect to the Performance Goal for there to be any CPUP
payout.
  
2.4 Performance Targets.  The Committee shall determine for each Performance
Period (i) the applicable Performance Goals and the threshold, target and
maximum performance levels of Performance Goals in respect of the Performance
Period for Awards under the Plan and (ii) the bases on which the Committee may
make adjustments to one or more of the Performance Goals.
 
2.5 Calculation of CPUP Awards.  Following the end of the Performance Period,
the Committee shall determine final Awards under the Plan for eligible
Participants.  Final Awards shall be determined based on the Company's actual
performance during the Performance Period and as specified in the following
sentence, except as otherwise expressly provided in Sections 4.1 through 4.5
hereof.  The Award shall be adjusted up or down from the target Award based upon
the Company's actual performance during the Performance Period against the
Performance Goals previously established by the Committee.  In no event shall a
final Award exceed 230% of the target Award.
 
2.6 Payment of Awards.  Awards shall be paid in cash to eligible Participants,
as determined by the Committee in accordance with the provisions of this Plan,
no later than March 15 of the calendar year following the calendar year in which
such Performance Period ended. Except as expressly provided to the contrary in
Sections 4.1 through 4.4 hereof, no Participant shall have the unconditional
right to an Award hereunder until the Performance Period has concluded and the
exact amount of the Award (if any) has been determined by the Committee.
 
Section 3: Employment / Change in Status
 
3.1 Employment.  In order to be eligible to receive any Award under the Plan, a
Participant must be employed by the Company (or a subsidiary) during the entire
Performance Period, except as expressly provided to the contrary in Section 3.2
and/or Sections 4.1 through 4.4 hereof.
 




--------------------------------------------------------------------------------




3.2 Mid-Cycle Entry.  Any Participant who is promoted or hired into a position
eligible for Awards under the Plan (an “Eligible Position”) during the first
twelve months of a Performance Period is eligible for a pro-rated Award based on
the number of months (partial months treated as full months) in the Eligible
Position and as set forth in Section 2.5 hereof.  


3.3 Mid-Cycle Exit.  Any former Participant who has moved out of, and is no
longer employed in an Eligible Position after the first twelve months of a
Performance Period will receive a pro-rated payment based on the number of
months (partial months treated as full months) during the Performance Period
that the former Participant worked in the Eligible Position and as set forth in
Section 2.5 hereof. Any former Participant who has moved out of, and is no
longer employed in an Eligible Position during the first twelve months of a
Performance Period will forfeit the Award.
 
3.4 Change in Eligible Position. With respect to any Participant who moves from
one Eligible Position to another Eligible Position with a different Award
target, if the change is during the first twelve months of a Performance Period,
the Participant's final Award shall be determined on a pro-rata basis based on
the number of months (any partial month shall be treated as a full month at the
new target) during the Performance Period that the Participant worked in each
Eligible Position and as set forth in Section 2.5 hereof. Any change after the
first twelve months of a Performance Period will not impact the Award for that
Performance Period. 


3.5 Leave of Absence. With respect to any Participant who is on Company-approved
leave of absence from an Eligible Position in excess of two hundred seventy
(270) days, whether consecutive or nonconsecutive, during a Performance Period,
the Participant's final Award as determined pursuant to Section 2.5 hereof shall
be prorated based on the ratio of (i) the total number of days in the
Performance Period less the number of days in excess of 270 during which the
Participant was on one or more approved leaves of absence during the Performance
Period to (ii) the total number of days in the Performance Period.
 
Section 4: Termination Provisions
 
4.1 Retirement.  If after the first twelve months of a Performance Period a
Participant's employment is terminated by reason of the Participant's Retirement
(as defined below), then such Participant shall be eligible to receive a
pro-rata portion of the Award that would have been payable to such Participant
if he or she had remained employed throughout the Performance Period, based on
the number of months (partial months treated as full months) worked in an
Eligible Position during the Performance Period.  Such Award shall be paid at
the time and in the manner set forth in Section 2.6 hereof.   If a Participant's
employment is terminated by reason of a Retirement during the first twelve
months of a Performance Period, the Participant's Award will be forfeited.


4.2 Covered Termination. If after the first twelve months of a Performance
Period a Participant's employment is terminated by the Company in a Covered
Termination (as defined below), then such Participant shall be eligible to
receive a pro-rata portion of the Award that would have been payable to such
Participant if he or she had remained employed throughout the Performance
Period, based on the number of months (partial months treated as full months)
worked in an Eligible Position during the Performance Period. Such Award shall
be paid at the same time and in the manner set forth in Section 2.6 hereof. If a
Participant's employment is terminated by reason of a Covered Termination during
the first twelve months of a Performance Period, the Participant's Award will be
forfeited.


4.3 Death or Disability.  If during the Performance Period a Participant's
employment is terminated by reason of the Participant's death or Disability (as
defined in McDonald's Corporation 2012 Omnibus Stock Ownership Plan), then such
Participant shall be eligible to receive a pro-rata portion of the Award that
would have been payable to such Participant if he or she had remained employed
throughout the Performance Period, based on the number of months (partial months
treated as full months) worked in an Eligible Position during the Performance
Period.  Such Award shall be paid at the time and in the manner set forth in
Section 2.6 hereof.


4.4 Change of Control.  In the event of a Change of Control (as defined in
McDonald's Corporation 2012 Omnibus Stock Ownership Plan) during a Performance
Period, each Participant whose employment has not terminated prior to the
consummation of such Change of Control shall be entitled to receive a payment in
full satisfaction of his or her opportunity under the CPUP for such Performance
Period in an amount equal to: (i) the amount that would be payable to such
Participant under the CPUP, if the applicable performance goals were achieved at
the level achieved during the portion of the Performance Period that precedes
the Change of Control multiplied by (ii) a fraction, the numerator of which is
the number of months (partial months treated as full months) in the portion of
the Performance Period that precedes the Change of Control and the denominator
of which is the total number of months in the Performance Period; provided, that
the Participant shall forfeit his or her right to receive such payment if he or
she experiences a termination of employment for Cause before the payment is
made.  This payment shall be paid at the time and in the manner set forth in
Section 2.6 hereof; provided, however, that if the Change of Control qualifies
as a change in the ownership or effective control of the Company or a change in
the ownership of a substantial portion of the assets of the Company within the
meaning of U.S. Treasury Department Regulation Section 1.409A-3(i)(5), payment
will be made within thirty (30) days after the occurrence of the Change of
Control.






--------------------------------------------------------------------------------




4.5 Cause.  A Participant will forfeit the Award upon termination of employment
for Cause (as defined in McDonald's Corporation 2012 Omnibus Stock Ownership
Plan).
 
4.6 All Other Terminations.  Participants will forfeit the Award upon
termination of employment for any reason other than those reasons set forth
above in Sections 4.1 through 4.4, except to the extent otherwise provided
pursuant to the terms of the ERRP.


4.7 Twelve Months in Eligible Position. For the avoidance of doubt, if a
Participant was in an Eligible Position for less than twelve months at the time
of termination for any reason other than death or Disability, such Participant
shall forfeit the Award.


4.8 Definitions.
    
“Covered Termination” means a Participant's termination of employment by the
Company or a subsidiary without Cause and (A) when the Participant satisfies the
following three conditions: (i) combined age and years of Company service equal
to or greater than 48, (ii) Participant executes and delivers (and does not
revoke) a release agreement in a form satisfactory to the Company, and (iii)
Participant executes and delivers a non-competition agreement covering a period
of 18 months in a form satisfactory to the Company as permitted by applicable
law or (B) when the Participant terminates employment to become a franchisee.
However, if a Participant is employed by a subsidiary in a European Market, (i)
above is not required.


“European Market” means the following markets: Austria, Belarus, Belgium,
Bulgaria, Croatia, Czech. Republic, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Morocco, Netherlands,
Norway, Poland, Portugal, Romania, Russia, Serbia/Montenegro, Slovakia,
Slovenia, Spain, Sweden, Switzerland, U.K., Ukraine.


“Retirement” means a Participant's termination of employment when the
Participant satisfies the following four conditions: (i) combined age and years
of Company service equal to or greater than 68, (ii) Participant provides 6
months advance written notice of his or her intention to terminate employment to
the Corporate Vice President - Global Total Compensation, (iii) Participant
executes and delivers (and does not revoke) a release agreement in a form
satisfactory to the Company, (iv) Participant executes and delivers a
non-competition agreement covering a period of 18 months in a form satisfactory
to the Company as permitted by applicable law. However, if a Participant is
employed by a subsidiary in a European Market, (i) above is not required and the
notice required by (ii) is 12 months.


Section 5: Miscellaneous
 
5.1 Administration of the Plan.  The Committee administers the Plan. The
Committee shall have full and final authority, in its discretion, but subject to
the express provisions of the 2009 Cash Incentive Plan in the case of
Participants with respect to whom such provisions apply, to: establish the terms
and conditions of Awards; determine the extent to which cash payments are
actually earned pursuant to Awards and the amounts to be paid; interpret the
Plan and to make all determinations necessary or advisable for the
administration of the Plan; and amend, modify suspend or terminate the Plan, in
whole or in part, in any manner and for any reason, and without the consent of
any Participant, or other person, provided that no such amendment, modification
or termination shall adversely affect the payment of any Award for a Performance
Period ending prior to the action amending, modifying or terminating the Plan or
the payment of any Award payable pursuant to Section 4.4 hereof or the right of
a Participant pursuant to any agreement with the Company or any
subsidiary.  This administrative discretion specifically includes the right to
modify Awards if necessary to be consistent with and avoid the imposition of tax
penalties based upon Section 409A of the Internal Revenue Code.  The
determination of the Committee on all matters relating to this Plan and all
Awards shall be made in its sole discretion, and shall be conclusive and
final.  No member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award.
 
5.2 Deferral.  Awards may be deferred only in accordance with, and subject to
the terms of, the McDonald's Excess Benefit and Deferred Bonus Plan in effect at
the time the deferral election is made.
 
5.3 Withholding Taxes.  The Company may withhold or cause to be withheld from
any or all cash payments made under the Plan such amounts as are necessary to
satisfy all federal, state, local and foreign withholding tax requirements
related thereto.
 
5.4 Funding. Benefits payable under the Plan to any person shall be paid by the
Company (or a subsidiary).  The Company shall not be required to fund, or
otherwise segregate assets to be used for payment of, benefits under the
Plan.  Participants shall have no claim against the Company or its assets with
respect to Awards under the Plan other than as unsecured general creditors.
 




--------------------------------------------------------------------------------




5.5 Forfeiture and Repayment Under Certain Circumstances.  Awards under the Plan
are intended to align the Participant's long-term interests with the long-term
interests of the Company.  If a Participant (i) violates a confidentiality,
non-solicitation, non-competition, or similar restrictive covenant between the
Company (or one of its subsidiaries) and such Participant or (ii) engages in
willful fraud that causes harm to the Company (or one of its subsidiaries) or
that is intended to manipulate the performance results under Section 2 of this
Plan (either of (i) or (ii), “Detrimental Conduct”) either during employment
with the Company or after such employment terminates for any reason, the
Participant is acting contrary to the long-term interests of the
Company.  Accordingly, the following rules shall apply under this Plan in
respect of Detrimental Conduct:
 
(a)
In the event that the Company determines, in its sole and absolute discretion,
that a Participant engaged in Detrimental Conduct prior to the second
anniversary of the conclusion of the Performance Period, the Company may, if no
payments hereunder have previously been made to such Participant, in its sole
and absolute discretion, terminate such Participant's participation in the
Plan.  Additionally, if payments hereunder have previously been made to such
Participant, the Company may, in its sole and absolute discretion, send a notice
of recapture (a “Recapture Notice”) to such Participant.  Within ten days after
receiving a Recapture Notice from the Company, the Participant shall deliver to
the Company an amount in cash equal to the gross cash payment previously made to
such Participant hereunder.

(b)
The Company has sole and absolute discretion not to take action pursuant to this
Section 5.5 upon discovery of Detrimental Conduct, and its determination not to
take action in any particular instance shall not in any way limit its authority
to terminate participation of a Participant and/or send a Recapture Notice in
any other instance.

(c)
Upon receipt of a payment hereunder, the applicable Participant shall, if
requested by the Company, certify on a form acceptable to the Company, that he
or she is not, and has not previously been, engaged in Detrimental Conduct.

(d)
Notwithstanding any provision of this Section 5.5, if any provision of this
Section 5.5 is determined to be unenforceable or invalid under any applicable
law, such provision will be applied to the maximum extent permitted by
applicable law, and shall automatically be deemed amended in a manner consistent
with its objectives to the extent necessary to conform to any limitations
required under applicable law; provided, Section 5.5 shall not apply in any
manner to individuals subject to the laws of France.

(e)
Any action taken by the Company pursuant to this Section 5.5 is without
prejudice to any other action the Company, or any of its subsidiaries, may
choose to take upon determination that a Participant has engaged in Detrimental
Conduct.

(f)
This Section 5.5 will cease to apply after a Change of Control.

Not withstanding anything in the Plan to the contrary, the Company will be
entitled, to the extent permitted or required by applicable law, Company policy
and/or the requirements of an exchange on which the Company's shares are listed
for trading, in each case, as in effect from time to time, to recoup
compensation of whatever kind paid by the Company at any time to a Participant
under this Plan and each Participant, by accepting an Award pursuant to this
Plan, agrees to comply with any Company request or demand for such recoupment.


5.6 Eligible Compensation.  Any Awards and payments of cash will constitute
special incentive payments to the Participant and will not be taken into account
in computing the amount of salary or compensation of the Participant for the
purposes of determining any pension, retirement, death or other benefits under:
(a) any qualified, non-qualified or supplemental pension, retirement or
profit-sharing plan of the Company or any of its subsidiaries, or (b) any bonus,
life insurance or other employee benefit plan of the Company or any of its
subsidiaries.
 
5.7 Relationship to Other Plans.  With respect to any Participant who
participates in the Company's Executive Retention Replacement Plan (“ERRP”) or
has a Change of Control Employment Agreement (“CIC Agreement”) with the Company,
notwithstanding anything to the contrary in this Plan the terms of the ERRP or
CIC Agreement, as applicable, shall prevail to the extent of any inconsistency.
 
5.8 Section 162(m) of the Internal Revenue Code.  With respect to any
Participant with respect to whom the Committee determines that the limitation on
deductibility imposed by Section 162(m) of the Internal Revenue Code could
apply, the Plan shall be interpreted and administered in a manner that is
consistent with the provisions of the McDonald's Corporation 2009 Cash Incentive
Plan (or any successor plan), and in the event of any inconsistency between this
Plan and the McDonald's Corporation 2009 Cash Incentive Plan the relevant
provisions of the latter plan shall prevail.
 




--------------------------------------------------------------------------------




5.9 Awards Not Assignable. Awards granted under the Plan shall not be assignable
or transferable other than by will or by the laws of descent and distribution.
 
5.10 No Additional Rights. Neither the establishment of this Plan, nor the
granting of any Award, shall be construed to (a) give any Participant the right
to continued employment with the Company or to any benefits not specifically
provided under the Plan or (b) in any manner modify the right of the Company or
any of its subsidiaries to modify, amend or terminate any of their respective
employee benefit plans.
 
5.11 Choice of Law. The law of the State of Illinois, except its law with
respect to choice of law, shall be controlling in all matters relating to this
Plan.
 
5.12 Headings.  Section and clause headings are for ease of reference only and
should not be taken as affecting the interpretation of the provisions of this
Plan.




